DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pgs. 11-12, with respect to the Objections to the Drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn in view of amendments to the specification. 
Applicant’s arguments and amendments, see pgs. 12-13, with respect to the Claim Rejection Under 35 U.S.C. § 112(b) of claims 1, 13, and 23 have been fully considered and are persuasive.  The rejections of claims 1, 13, and 23 have been withdrawn in view of amendment. 
Applicant's arguments, see pg. 14, with respect to the Claim Rejection Under 35 U.S.C. § 112(b) of claims 4 and 16 have been fully considered and are persuasive. The rejection of claims 4 and 16 has been withdrawn.
Applicant's arguments, see pgs. 14-15, with respect to the Claim Rejection Under 35 U.S.C. § 112(b) of claims 8, 10, 19, and 21 have been fully considered but they are not persuasive. Examiner maintains that the recitation of “at least one ultrasound transducer” and its inclusion or exclusion from the “set of ultrasound transducers” is unclear.  Applicant’s statement that “at least one ultrasound transducer may or may not be a part of the set of ultrasound transducers” (emphasis added) on pg. 15 provides two contradictory states of the “at least one ultrasound transducer” (i.e., included or not included in the “set of ultrasound transducers). Therefore the metes and bounds of the claim cannot be ascertained since “a person of ordinary 
Applicant’s arguments, see pgs. 15-16, with respect to the Disqualification of Reference as Prior Art of Brink et al (US 2018/0154144) and subsequent Claim Rejections Under 35 U.S.C. § 103 of claims 1- 23 have been fully considered and are persuasive. Applicant’s admission that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as Medtronic, Inc. not later than the effective filing date of the claimed invention is acknowledged. The current rejections of claims 1-23 are thus withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 10, 19, and 21 recite “wherein a plurality of ultrasound transducers comprises the set of ultrasound transducers” where “at least one ultrasound transducer of the plurality of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 2017/0007853) in view of Famm et al. (US 2018/0214691). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
Regarding method claim 1, system claim 13, and non-transitory computer readable medium (CRM) claim 23, Alford teaches determining, by processing circuitry (“processing circuitry 52” in Fig. 5), a set of parameter values that at least partially defines ultrasound energy configured to modulate nerve tissue associated with activity of a bladder of a patient; and controlling, by processing circuitry and according to the set of parameter values, delivery of the ultrasound energy from a set of ultrasound transducers external to the patient and to the nerve tissue associated with the activity of the bladder of the patient to modulate activity of the bladder (italicized text not taught): First,  processing circuitry 52 as seen in Fig. 5 “may increase intensity, duty cycle, or duration of the ultrasound in response to an increase in the symptom…or decrease at least one of an intensity, duty cycle, or duration of the ultrasound in response to at least one of a decrease in the symptom” ([0049]). The intensity, duty cycle, or duration of the ultrasound represent a set of parameter values defining the ultrasound energy, which is determined by changing (e.g., increasing or decreasing) in response to an activity of an organ, wherein “delivery of ultrasound to an organ may result in direct modulation of the activity of nerve tissue innervating the organ and/or indirect modulation of the activity of nerve tissue by modulating tissue that can in turn modulate the nerve tissue” ([0035]). In other words, the processing circuitry 52 alters the ultrasonic signal defined by a set of at least one of intensity, duty cycle, or duration based on activity of the organ to modulate that activity via the nerve tissue associated with the organ. Further, Alford teaches that “the ultrasound device may operate according to a set of therapy parameters that define the ultrasound energy (e.g., frequency, amplitude, pulse width, etc.) that is selected to target one or more nerves at the organ” ([0078]). This evidence further teaches the second element of the claim, wherein the “processing circuitry [is] configured to control the signal generation circuitry to generate the signal and drive the one or more ultrasound transducers…to modulate the nerve tissue at the organ” [0007]. 
Further, Alford teaches the non-transitory CRM in [0096] that “the functions may be stored on, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit. Computer-readable media may include computer-readable storage media forming a tangible, non-transitory medium.” 
However, Alford does not explicitly teach the method, system, or non-transitory CRM with respect to the bladder. Instead, Famm discloses devices, systems, and methods for neuromodulation of bladder dysfunction, which shares a technical field with the instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method described by Alford for modulating bladder activity based on the teaching of Famm to modulate bladder activity to provide “greater control of bladder function, whilst not requiring significant and potentially dangerous spinal surgery in order to position devices in signalling contact with these nerves” ([0012]).
	With regard to claims 2 and 14, the combination of Alford teaches delivering, by the set of ultrasound transducers, the ultrasound energy to the nerve tissue associated with the activity of the bladder in the evidence of [0007] as previously conveyed for claims 1, 13, and 23: “The system further comprises processing circuitry configured to control the signal generation circuitry to generate the signal and drive the one or more ultrasound transducers…to modulate the nerve tissue at the organ.” The broadest reasonable interpretation of nerve tissue associated with the activity includes the inherent activity controlled by the nerve tissue at a specific organ in Alford. 
However, as above for claims 1, 13, and 23, Alford does not teach that the bladder is the organ of interest. Famm instead teaches that “application of a signal to a nerve or nerves may equate to the transfer of energy to (or from) the nerve(s) to carry out the intended effect. For example, the energy transferred may be electrical, mechanical (including acoustic, such as ultrasound), electromagnetic (e.g. optical), magnetic or thermal energy” ([0046]) via “one or more ultrasound transducers” ([0083]). 

Regarding claims 3 and 15, the modification of Alford further teaches wherein the nerve tissue comprises one or more stretch receptors associated with the bladder, and wherein determining the set of parameter values comprises determining the set of parameter values that at least partially defines ultrasound energy configured to inhibit the one or more stretch receptors. First, it is well known in the field that the bladder is a muscular organ that inherently includes stretch receptors which “signal the parasympathetic nervous system to stimulate the muscarinic receptors in the detrusor to contract the muscle when the bladder is extended” (“Urinary Bladder”, Wikipedia 2017). Further, Famm discloses that “mechanoreceptors in the bladder wall supply visceral afferent information to the spinal cord and higher autonomic centres in the brainstem” ([0003]). The broadest reasonable interpretation of ‘mechanoreceptors’ encompasses stretch receptors. Further, the “afferent nerve fibers innervating mechanoreceptors in the bladder wall and/or the detrusor” ([0009]) are targeted by “the apparatuses and methods provided herein address the problem of treating bladder dysfunction using electrical devices ([0012]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal parameter value determination of Alford with the stimulation of the bladder with its inherent stretch receptors of Famm to modulate the mechanoreceptors to provide “greater control of bladder function” ([0012]).
wherein the nerve tissue comprises at least one of a pudendal nerve, a pelvic nerve, a hypogastric nerve, an afferent nerve, a sciatic nerve, a tibial nerve, a sacral nerve, a sacral dermatome, a dorsal root ganglion, a spinal root, or a spinal cord. Alford does not teach any of the elements of the nerve tissue, and instead Famm is relied on in paragraph [0012] for “treating bladder dysfunction using electrical devices by targeting the afferent fibres of a pelvic nerve and optionally the afferent fibres of a pudendal nerve of the patient” ([0012]). Since the claim is alternative form, it is not necessary to provide evidence of all elements of the list to meet the requirements for rejection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic modulation of Alford with the nerve tissue targets of Famm that are known in the art to affect bladder neural activity. 
In regard to claims 5-6 and 17, the modification of Alford further teaches wherein the set of parameter values comprises and ultrasound frequency range from 300 kHz to 2.0 MHz and an energy level of less than 0.7 watts per square centimeter. Since the system of Famm modulates the activity of the bladder via ultrasound energy, it therefore necessitates the appropriate frequency range and ultrasound energy as claimed.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford to include modulation of the bladder from Famm for the same reasons set forth with respect to parent claims 1 and 13.
With respect to claims 7 and 18, the modification of Alford further teaches detecting a physiological event associated with bladder activity, and wherein controlling delivery of the ultrasound energy comprises, responsive to detecting the physiological event, controlling the set of ultrasound transducers to begin delivering the ultrasound energy to the nerve tissue in Alford detected physiological parameters as feedback mechanisms to control ultrasound signals delivered to the patient from the wearable ultrasound device.” The broadest reasonable interpretation of responsive to detecting the physiological event encompasses detection of physiological parameters as feedback mechanisms to control the ultrasound signal. While Alford does not discuss the bladder, Famm is relied upon to provide the connection of the method and system with the bladder as previously conveyed for claims 1 and 13. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford with Famm for the same reasons set forth with respect to parent claims 1 and 13. 
With respect to claims 8 and 19, the modification of Alford further teaches wherein a plurality of ultrasound transducers comprises the set of ultrasound transducers, and wherein detecting the physiological event comprises detecting, via at least one ultrasound transducer of the plurality of ultrasound transducers, a size of the bladder exceeding a bladder size threshold: First, in Alford [0012], “the signal generation circuitry is configured to generate a drive signal that drives one or more ultrasound transducers of the ultrasound transducers to deliver an ultrasound signal to target anatomy, sensing circuitry connected to one or more of the plurality of ultrasound transducers and the flexible interconnect element and configured to generate ultrasound imaging signals indicative of a physiological parameter over a period of time, and processing circuitry configured to control the signal generation circuitry and the sensing circuitry, determine, based on the ultrasound imaging signals, that a value of the physiological parameter has exceeded a threshold, and output an indication of the determination.”  Alford further defines the ‘physiological parameter’ in [0042] wherein the “increased size of the spleen a size of the bladder. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford with the teachings of Famm for the same reasons set forth with respect to parent claims 1 and 13.
Regarding claims 9 and 20, Alford further teaches wherein detecting the physiological event comprises detecting, via a sensor, at least one of an anxiety level, a patient orientation, a sleep state, a breathing rate, electromyography (EMG) information, or a heart rate in [0027]: “the system may monitor physiological parameters via ultrasound imaging from the wearable ultrasound device (e.g., using an array of ultrasound transducers), one or more sensors configured to detect one or more vital signs of the patient (e.g., sensors configured to obtain a temperature, heart rate, breathing rate, blood oxygenation, patient activity, or even blood samples), and/or biological components such as cytokines and/or blood constituents.”
	With regard to claims 10 and 21, the modification of Alford further teaches wherein a plurality of ultrasound transducers comprises the set of ultrasound transducers, and wherein the method further comprises imaging, with at least one ultrasound transducer of the plurality of ultrasound transducers, tissue associated with the bladder, and wherein determining the set of parameter values comprises determining, based on the imaging of the tissue associated with the bladder, at least one parameter value of the set of parameter values in paragraph [0012]: Specifically, “sensing circuitry connected to one or more of the plurality of ultrasound transducers…and configured to generate ultrasound imaging signals indicative of a and processing circuitry configured to control the signal generation circuitry and the sensing circuitry, determine, based on the ultrasound imaging signals.” In other words, one or more of the ultrasound transducers of Alford may perform ultrasound imaging to obtain image information of the organ of interest which is used in the determination of the parameter values for the ultrasound signal setting as previously conveyed in claims 1 and 13.  
While Alford does not teach this aspect in relation to the bladder, Famm again used to incorporate this function as applicable to determining parameter values in relation to images of the bladder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford with the teachings of Famm for the same reasons set forth with respect to parent claims 1 and 13.
	Regarding claim 11, Alford further teaches wherein the at least one parameter value identifies, from a plurality of selectable ultrasound transducers, the set of ultrasound transducers for delivering the ultrasound energy to the nerve tissue: “Signal generation circuitry 56 may include one or more oscillators configured to generate signals of a desired frequency for the ultrasound, amplification or other circuitry to control the amplitude of the driving signals, as well as switching circuitry to selectively direct the signal to one or more of transducers 54 and/or selectively control the on/off state of individual ones or groups of transducers 54” [0065].  As discussed previously for claim 1, the frequency may represent at least one parameter value, therefore the selection of one or more of the set of ultrasound transducers of Alford is associated with the generation of the desired frequency.  
	With regard to claims 12 and 22, Alford further teaches wherein an external patch comprises the set of ultrasound transducers and the processing circuitry, and wherein the external patch is configured to be attached to an external skin surface of the patient: “In one example, a system comprises a flexible ultrasound device configured to be attached to an external surface of a patient proximate to an organ of the patient” ([0007]). The broadest reasonable interpretation of external patch includes a flexible device for attaching to the contours of a body. Alford further discloses that the “wearable ultrasound device 12 may include an adhesive layer as an attachment element for attaching the device to patient 14” ([0031]). 
 
Claims 5-6 and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Alford and Famm as applied to claims 1 and 13 above, and further in view of Tyler et al. (US 2015/0151142).
Regarding claims 5 and 17, the modification of Alford teaches the method/system of claim 1/13, but does not disclose wherein the set of parameter values comprises an ultrasound frequency in a range from 300 kHz to 2.0 MHz. Instead, Tyler is relied upon as it discloses analogous methods and system for neuromodulation using ultrasound relative to the instant application. Specifically, Tyler teaches that “the acoustic frequency for transcranial ultrasound neuromodulation is…optionally greater than about 0.3 MHz and less than about 0.8 MHz; optionally greater than about 0.3 MHz and less than about 1 MHz; optionally greater than about 0.3 MHz and less than about 0.5 MHz; optionally greater than about 0.3 MHz and less than about 0.4 MHz; optionally greater than about 0.3 MHz and less than about 0.6 MHz;…optionally greater than about 0.5 MHz and less than about 0.8 MHz; optionally greater than about 0.5 MHz and less than about 1 MHz; optionally greater than about 0.5 MHz and less than about 0.55 MHz; optionally greater than about 0.5 MHz and less than about 0.7 MHz; optionally greater than about 0.5 MHz and less than about 0.6 MHz;…optionally greater than about 0.7 MHz and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set of therapy parameters that define the ultrasound energy of Alford with the possible frequency ranges of Tyler so that “the frequency difference between the confocal ultrasound waves can induce neuromodulation without causing significant thermal or mechanical damage” [0018].   
With regard to claim 6, the modification of Alford teaches the method of claim 1, but does not disclose wherein the set of parameter values comprises an energy level of less than 0.7 watts per square centimeters. Instead, Tyler discloses an acoustic energy “generally from 21 mW/cm2 to 0.1 W/cm2...optionally from 50 mW/cm2 to 0.1 W/cm2; optionally from 50 mW/cm2 to 0.5 W/cm2 …; optionally from 0.1 W/cm2 to 0.2 W/cm2; optionally from 0.1 W/cm2 to 0.5 W/cm2;...Particularly advantageous Ispta values may be between about 100 mW/cm2 and about 700 mW/cm2” ([0075]), which fall below the claimed energy level. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set of therapy parameters that define the intensity of Alford with the possible acoustic intensities of Tyler for the reasons as previously conveyed in claims 5 and 17.

Claims 12 and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Alford and Famm as applied to claims 1 and 13above, and further in view of Lahiji et al. (US 2012/0065479) 
method/system of claim 1/13, but does not explicitly disclose that an external patch comprises the set of ultrasound transducers and the processing circuitry, and wherein the external patch is configured to be attached to an external skin surface of the patient. Lahiji discloses a wearable patch including analogous ultrasound signal transmission to the instant application. Specifically, Lahiji illustrates in Fig. 1 “the ultrasound device 10…on a designated location and held in place tightly through a special bio-compatible adhesive” ([0020]). The depiction of the patch on the stomach 31 and neck 21, as well as the use of “bio-compatible adhesive” strongly suggests the patch being configured to be attached to an external skin surface of the patient. Further, the patch includes “a linear array 11 of miniaturized ultrasound transducers 15 a-h” ([0021]), “a power source 13, such as a battery,” “a transmission system 14” and “receiver system 16” that are “coupled to the ultrasound sensor array 11” ([0024]). These elements along with a digital signal processing (DSP) 41, which “generates the digital signals to drive each transducer element 15a-h” ([0027]), constitutes circuitry for processing signal transmitted and received. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound device configured to be attached to an external surface of Alford with the patch of Lahiji in order to provide “an ultrasound patch, similar in form factor to a medical adhesive patch (e.g., an appropriately-sized BandAid), [that] can be worn by a subject without interfering with the subject's routine activities, allowing continuous monitoring or therapy” ([0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793